UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 16-4108


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

            v.

MAURICE MCLAIN, a/k/a Mo,

                   Defendant - Appellant.



                                    No. 17-4056


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

            v.

ERIC PRIDGEN, a/k/a Rabbit, a/k/a Rab,

                  Defendant - Appellant.



                                    No. 17-4058


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,
             v.

HERBERT PRIDGEN, a/k/a Bok,

                   Defendant - Appellant.



                                     No. 17-4132


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

MAURICE MCLAIN, a/k/a Mo,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:14-cr-00059-RAJ-RJK-1; 4:14-
cr-00059-RAJ-RJK-2; 4:14-cr-00059-RAJ-RJK-4)


Submitted: February 28, 2018                                Decided: March 16, 2018


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence H. Woodward, Jr., SHUTTLEWORTH, RULOFF, SWAIN, HADDAD &
MORECOCK, P.C.; Timothy J. Quick, TIMOTHY J. QUICK, PC, Virginia Beach,
Virginia; Scott W. Putney, SCOTT W. PUTNEY, P.C., Norfolk, Virginia, for Appellants.
Dana J. Boente, United States Attorney, Alexandria, Virginia, Howard J. Zlotnick, Lisa
R. McKeel, Brian J. Samuels, Assistant United States Attorneys, OFFICE OF THE


                                            2
UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       In these consolidated cases, a jury convicted Defendants Maurice McLain (appeal

No. 17-4132), Eric Pridgen (appeal No. 17-4056), and Herbert Pridgen (appeal No. 17-

4058) of several crimes relating to an extensive scheme to commit racketeering, Hobbs

Act robbery, and murder in aid of racketeering.        All three Defendants appeal their

convictions, and McLain appeals his 480-month sentence.           In appeal No. 16-4108,

McLain appeals the district court’s ruling that his prosecution for racketeering conspiracy

in the instant matter did not violate his double jeopardy rights. Finding no reversible

error, we affirm.

       First, all three Defendants claim that the evidence at trial was insufficient to

support their convictions for racketeering conspiracy. Eric and Herbert Pridgen further

argue that there was insufficient evidence to sustain their convictions for murder in aid of

racketeering. “A defendant challenging the sufficiency of the evidence faces a heavy

burden.” United States v. Foster, 507 F.3d 233, 245 (4th Cir. 2007). “A jury’s verdict

must be upheld on appeal if there is substantial evidence in the record to support it.” Id.

at 244.       Evidence is “substantial” if, viewed in the light most favorable to the

government, “there is evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id. at 245.

       Having carefully reviewed the entire record, we find that the jury had ample

evidence from which it could reasonably conclude that these Defendants were guilty

beyond a reasonable doubt of the crimes with which they were charged.              Because

                                             4
Defendants have not met the heavy burden necessary to disturb the verdicts against them,

we reject their claims of insufficient evidence.

       We next turn to McLain’s double jeopardy claim.            McLain was previously

convicted in 2012 of conspiracy to distribute narcotics and use of a firearm during drug

trafficking, both in connection with a shooting that was alleged as an overt act of the

racketeering conspiracy in the instant case. We review questions of double jeopardy de

novo. United States v. Schnittker, 807 F.3d 77, 81 (4th Cir. 2015). On the facts present

here, we conclude that McLain’s successive prosecution was not barred by double

jeopardy. See United States v. Cole, 293 F.3d 153, 160-62 (4th Cir. 2002); United States

v. Arnoldt, 947 F.2d 1120, 1126-27 (4th Cir. 1991). McLain further contends that the

Government breached his plea agreement in the 2012 case by prosecuting him in the

present matter.     However, as the district court held, McLain’s prosecution for

racketeering conspiracy does not run afoul of his plea agreement in the 2012 matter, and

McLain’s arguments are thus unavailing.

       Defendants also contend that the district court erred in admitting testimony by a

Government rebuttal witness that a Defense witness was untruthful. Herbert Pridgen

additionally claims that the district court erroneously admitted evidence of a shooting that

was linked to a firearm he was charged with possessing in this case. We review a trial

court’s evidentiary rulings for abuse of discretion and will only overturn evidentiary

rulings that are arbitrary and irrational. United States v. Cole, 631 F.3d 146, 153 (4th Cir.

2011). We will not overturn a court’s decision to admit evidence over a Fed. R. Evid.

403 objection “except under the most extraordinary of circumstances, where that

                                              5
discretion has been plainly abused.” United States v. Williams, 445 F.3d 724, 732 (4th

Cir. 2006) (internal quotation marks omitted).

       Upon review, we discern no error in either ruling. The Government laid a proper

foundation for its rebuttal witness’ testimony, and the district court did not abuse its

discretion in admitting it. See Fed. R. Evid. 608(a), 701(a). Nor did it err in allowing the

Government to present evidence of the shooting, which was relevant to prove that

Herbert Pridgen possessed the firearm. Thus, there is no basis for us to disturb the

district court’s evidentiary rulings.

       McLain further contends that the district court erred in denying his motion to sever

and in refusing to issue his proposed jury instruction relating to the statute of limitations

for racketeering conspiracy. We review both issues for abuse of discretion, see United

States v. Sonmez, 777 F.3d 684, 688 (4th Cir. 2015) (jury instruction); United States v.

Min, 704 F.3d 314, 319 (4th Cir. 2013) (severance), and conclude that both rulings fall

well within the discretion of the district court. McLain also challenges several other trial

management decisions, which we review only for plain error because he failed to object

to these rulings in the district court. See United States v. Olano, 507 U.S. 725, 731-33

(1993). Because McLain has not shown plain error, we reject his claims.

       Finally, McLain challenges his sentence, which we review for both procedural and

substantive reasonableness “under a deferential abuse-of-discretion standard.” Gall v.

United States, 552 U.S. 38, 41, 51 (2007). We must “ensure that the district court

committed no significant procedural error, such as . . . improperly calculating[] the

Guidelines range.” Id. at 51. If there is no significant procedural error, we then consider

                                             6
the sentence’s substantive reasonableness under “the totality of the circumstances.” Id.

We presume that a sentence below a properly calculated Guidelines range is reasonable.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

      Having reviewed the record, we find that McLain has not rebutted the presumption

of reasonableness that we afford his below-Guidelines sentence. Therefore, we affirm

McLain’s sentence.

      In sum, we affirm the judgments of the district court with respect to all

Defendants. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           7